DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6-12 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al (U.S. Patent Number 11,415,776).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to independent claim 1, Yoo et al teaches a lens imaging system (column 1, lines 19-20 and Figure 7), disposed sequentially from an object side, comprising: a first lens (Figure 7, element 310) having positive refractive power (column 17, Table 5, Focal Length data for 1st Lens) and comprising a convex image-side surface (column 17, Table 5, Curvature Radius data for S2), a second lens (Figure 7, element 320) having refractive power (column 17, Table 17, Focal Length data for 2nd Lens) and comprising a convex object-side surface (column 17, Table 5, Curvature Radius data for S3); a third lens (Figure 7, element 330) having positive refractive power (column 17, Table 5, Focal Length data for 3rd Lens), and comprising a concave image- side surface (column 17, Table 5, Curvature Radius data for S6); a fourth lens (Figure 7, element 340) having negative refractive power (column 17, Table 5, Focal Length data for 4th Lens); and a fifth lens (Figure 7 element 530) having refractive power (column 17, Table 5, Focal Length data for 5th Lens), satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (column 17, Table 5).
With regard to dependent claim 3, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the third lens comprises a convex object-side surface (column 17, Table 5, Curvature Radius data for S5).
With regard to dependent claim 4, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the fifth lens comprises a concave image-side surface (column 17, Table 5, Curvature Radius data for S10).
With regard to dependent claim 6, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression -2.0 < (L1R1+L1R2)/(L1R1-L1R2) < -0.1, as defined (column 17, Table 5, Curvature Radius data for S1 and S2).
With regard to dependent claim 7, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 0.1 < L2R2/f < 2.0, as defined (column 17, Table 5, Curvature Radius data for S4 and column 18, lines 66-67).
With regard to dependent claim 8, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 0.1 < (L2R1+L2R2)/(L2R1-L2R2) < 5.0, as defined (column 17, Table 5, Curvature Radius data for S3 and S4).
With regard to dependent claim 9, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 1.0 < BFL/2ImgHT, as defined (column 17, Table 5, Thickness or Distance data for s10, S11, S12 and S13 and Figure 8 data for IMG HT).
With regard to dependent claim 10, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein a total field of view (FOV) is 35 degrees or less (column 10, line 14).
With regard to dependent claim 11, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 1.6 < f/2ImgHT, as defined (column 18, lines 66-67 and Figure 8 data for IMG HT).
With regard to dependent claim 12, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the fifth lens has a positive refractive power (column 17, Table 5, Focal Length data for 1st Lens).
With regard to dependent claim 21, Yoo et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein a focal length of the fourth lens is in a range of -30 mm to -15 mm (column 17, Table 5, Focal Length data for the 4th Lens).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (U.S. Patent Publication 2013/0314802) in view of Yoo et al (U.S. Patent Number 11,415,776).
With regard to independent claim 13, although Uno et al teaches a camera module (Figure 1), comprising: a first barrel comprising a lens imaging system (Figure 9A, element 101); and a second barrel coupled to an image side of the first barrel (Figure 9A, element 106), and a third lens barrel (Figure 9A, element 107) comprising an image sensor (Figure 9A, element 110), Uno et al fails to teach the detailed structure of the lenses within the lens barrel.  In a related endeavor, Yoo et al teaches a lens imaging system (column 1, lines 19-20 and Figure 7), comprising: a first lens (Figure 7, element 310) having positive refractive power (column 17, Table 5, Focal Length data for 1st Lens) and comprising a convex image-side surface (column 17, Table 5, Curvature Radius data for S2), a second lens (Figure 7, element 320) having refractive power (column 17, Table 17, Focal Length data for 2nd Lens) and comprising a convex object-side surface (column 17, Table 5, Curvature Radius data for S3); a third lens (Figure 7, element 330) having positive refractive power (column 17, Table 5, Focal Length data for 3rd Lens), and comprising a concave image- side surface (column 17, Table 5, Curvature Radius data for S6); a fourth lens (Figure 7, element 340) having negative refractive power (column 17, Table 5, Focal Length data for 4th Lens); and a fifth lens (Figure 7 element 530) having refractive power (column 17, Table 5, Focal Length data for 5th Lens), satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (column 17, Table 5), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al, with the imaging lens system, as taught by Yoo et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 15, although Uno et al in view of Yoo et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, both fail to explicitly teach such a camera module wherein the length of the first lens barrel in the optical direction is greater than a distance from the object side surface of the first lens to the image side of the fifth lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Yoo et al, to change the size of the first lens barrel to be larger than a distance from the object side surface of the first lens to the image side surface of the fifth lens along the optical axis to provide a focused image.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (U.S. Patent Publication 2013/0314802) in view of Yoo et al (U.S. Patent Number 11,415,776).
With regard to independent claim 16, although Uno et al teaches a camera module (Figure 1), comprising: a first barrel comprising a lens imaging system (Figure 9A, element 101); and a second barrel coupled to an image side of the first barrel (Figure 9A, element 106), and a third lens barrel (Figure 9A, element 107) comprising an image sensor (Figure 9A, element 110), Uno et al fails to teach the detailed structure of the lenses within the lens barrel.  In a related endeavor, Yoo et al teaches a lens imaging system (Figure 7), disposed sequentially from an object side, comprising: a first lens (Figure 7, element 310) having refractive power (column 17, Table 5, Focal Length data for 1st Lens) and comprising a convex image-side surface (column 17, Table 5, Curvature Radius data for S2), a second lens (Figure 7, element 320) having refractive power (column 17, Table 17, Focal Length data for 2nd Lens) and comprising a convex object-side surface (column 17, Table 5, Curvature Radius data for S3); a third lens (Figure 7, element 330) having refractive power (column 17, Table 5, Focal Length data for 3rd Lens); a fourth lens (Figure 7, element 340) having refractive power (column 17, Table 5, Focal Length data for 4th Lens); and a fifth lens (Figure 7 element 530) having refractive power (column 17, Table 5, Focal Length data for 5th Lens) and a concave image-side surface (column 17, Table 5, Curvature Radius data for S10), satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (column 17, Table 5), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al, with the imaging lens system, as taught by Yoo et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 17, Uno et al in view of Yoo et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Uno et al further teaches such a camera module wherein the first lens barrel accommodates a first lens group, comprising a first lens and a second lens, and the second lens barrel accommodates a second lens group, comprising a fourth lens and a fifth lens (page 2, paragraph [0046]), but fails to teach the first lens barrel accommodating a third lens.  However, Uno et al does suggest that a change in size or location of the various components can be changed as needed or desired (page 16, paragraph [0283]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the position of the lenses within the lens barrel, as taught by Uno et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 18, although Uno et al in view of Yoo et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, both fail to explicitly teach such a camera module wherein the first lens barrel in the optical direction of greater than a distance from the object side surface of the first lens to the image side of the third lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Yoo et al, to change the size of the first lens barrel to be larger than a distance from the object side surface of the first lens to the image side surface of the fifth lens along the optical axis to provide a focused image.
With regard to dependent claim 19, although Uno et al in view of Yoo et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, both fail to explicitly teach such a camera module wherein the second lens barrel in the optical direction of greater than a distance from the object side surface of the fourth lens to the image side of the fifth lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Yoo et al, to change the size of the second lens barrel to be larger than a distance from the object side surface of the third lens to the image side surface of the fifth lens along the optical axis to provide a focused image.
With regard to dependent claim 20, Uno et al in view of Yoo et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Uno et al teaches a length of the third lens barrel in an optical axis direction is greater than BFL, as defined (Figure 9A, wherein element 107 is longer in the optical axis direction than distance from element G3 to element 110).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (U.S. Patent Publication 2013/0314802) in view of Hsieh et al (U.S. Patent Publication 2016/0223791).
With regard to independent claim 16, although Uno et al teaches a camera module (Figure 1), comprising: a first barrel comprising a lens imaging system (Figure 9A, element 101); and a second barrel coupled to an image side of the first barrel (Figure 9A, element 106), and a third lens barrel (Figure 9A, element 107) comprising an image sensor (Figure 9A, element 110), Uno et al fails to teach the detailed structure of the lenses within the lens barrel.  In a related endeavor, Hsieh et al teaches a lens imaging system (Figure 5A), disposed sequentially from an object side, comprising: a first lens (Figure 5A, element 510) having refractive power (page 12, Table 12, Focal Length data for Lens 1) and comprising a convex image-side surface (page 12, paragraph [0141], lines 3-4), a second lens (Figure 5A, element 520) having refractive power (page 12, Table 12, Focal Length data for Lens 2) and comprising a convex object-side surface (page 12, paragraph [0142], lines 2-3 and Table 12, Curvature Radius data for Surface #4); a third lens (Figure 5A, element 530) having refractive power (page 12, Table 12, Focal Length data for Lens 3); a fourth lens (Figure 5A, element 540) having refractive power (page 12, Table 12, Focal Length data for element 6); and a fifth lens (Figure 5A, element 550) having refractive power (page 12, Table 12, Focal Length data for Lens 5) and a concave image-side surface (page 12, paragraph [0145], lines 3-4), and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (page 12, Table 12 data), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al, with the imaging lens system, as taught by Hsieh et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 17, Uno et al in view of Hsieh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Uno et al further teaches such a camera module wherein the first lens barrel accommodates a first lens group, comprising a first lens and a second lens, and the second lens barrel accommodates a second lens group, comprising a fourth lens and a fifth lens (page 2, paragraph [0046]), but fails to teach the first lens barrel accommodating a third lens.  However, Uno et al does suggest that a change in size or location of the various components can be changed as needed or desired (page 16, paragraph [0283]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the position of the lenses within the lens barrel, as taught by Uno et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 18, although Uno et al in view of Hsieh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, both fail to explicitly teach such a camera module wherein the first lens barrel in the optical direction of greater than a distance from the object side surface of the first lens to the image side of the third lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Hsieh et al, to change the size of the first lens barrel to be larger than a distance from the object side surface of the first lens to the image side surface of the fifth lens along the optical axis to provide a focused image.
With regard to dependent claim 19, although Uno et al in view of Hsieh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, both fail to explicitly teach such a camera module wherein the second lens barrel in the optical direction of greater than a distance from the object side surface of the fourth lens to the image side of the fifth lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Hsieh et al, to change the size of the second lens barrel to be larger than a distance from the object side surface of the third lens to the image side surface of the fifth lens along the optical axis to provide a focused image.
With regard to dependent claim 20, Uno et al in view of Hsieh et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Uno et al teaches a length of the third lens barrel in an optical axis direction is greater than BFL, as defined (Figure 9A, wherein element 107 is longer in the optical axis direction than distance from element G3 to element 110).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a lens imaging system, disposed sequentially from an object side, comprising: a first lens having positive refractive power and comprising a convex image-side surface, a second lens having refractive power and comprising a convex object-side surface; a third lens having positive refractive power, and comprising a concave image- side surface; a fourth lens having negative refractive power; and a fifth lens having refractive power, satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined, the prior art fails to teach such a lens imaging system simultaneously satisfying the conditional expression -10 < L1R2/f < -2.0, as defined and claimed in dependent claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
26 September 2022